Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2 AND WAIVER

This AMENDMENT NO. 2 AND WAIVER, dated as of April 4, 2014 (this “Amendment”),
among OCI BEAUMONT LLC, a Texas limited liability company (the “Borrower”), OCI
USA INC., a Delaware corporation (“Holdings”), OCI PARTNERS LP, a Delaware
limited partnership (the “MLP”), BANK OF AMERICA, N.A., as administrative agent
for the Lenders and collateral agent for the Guaranteed Creditors (in such
capacities, together with its successors, the “Administrative Agent”), each of
the lenders that is a signatory hereto and BANK OF AMERICA, N.A., in its
capacity as Lender with respect to the Additional Term B-3 Commitment (the
“Additional Term B-3 Lender”), amends that certain Term Loan Credit Agreement
dated as of August 20, 2013 (as amended by Amendment No. 1, dated as of
November 27, 2013 and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), entered into among the Borrower,
Holdings, the MLP, the institutions from time to time party thereto as Lenders
(the “Lenders”), the Administrative Agent and the other agents and arrangers
named therein. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Section 13.12 of the Credit Agreement provides that the Credit Parties
may amend or waive certain provisions of the Credit Agreement with the consent
of the Required Lenders or Lenders, as applicable;

WHEREAS, on the date hereof, the Borrower, Holdings, the MLP, the Administrative
Agent, the Lenders party hereto and the Additional Term B-3 Lender desire to
enter into this Amendment to amend the Credit Documents to, among other things
(i) refinance the Term B-2-A Loans outstanding thereunder with Term Loans (such
refinancing term loans, the “Term B-3-A Loans”) having identical terms with,
having the same rights and obligations under the Credit Documents as and in the
same aggregate principal amount as the Term B-2-A Loans as set forth in the
Credit Agreement and Credit Documents, except as such terms are amended hereby
and (ii) refinance the Term B-2-B Loans outstanding thereunder with Term Loans
(such refinancing term loans, the “Term B-3-B Loans” and collectively with the
Term B-3-A Loans, the “Term B-3 Loans”) having identical terms with, having the
same rights and obligations under the Credit Documents as and in the same
aggregate principal amount as the Term B-2-B Loans as set forth in the Credit
Agreement and Credit Documents, except as such terms are amended hereby;

WHEREAS, Bank of America, N.A., will act as sole lead arranger and sole
bookrunner under the Amended Credit Agreement (as defined below) and this
Amendment (in such capacities, the “Arranger”);

WHEREAS, upon the Amendment No. 2 Effective Date (as defined below), each Lender
that shall have executed and delivered a signature page to this Amendment (a
“Consent”) under the “Cashless Settlement Option” (each, a “Cashless Option
Lender”) shall be deemed to have exchanged all (or such lesser amount as the
Arranger together with the Administrative Agent may allocate) of its Term B-2
Loans under the Credit Agreement (which existing Term B-2 Loans shall thereafter
no longer be deemed to be outstanding) for Term B-3 Loans under the Credit
Agreement, as amended by this Amendment (the “Amended Credit Agreement”), in the
same aggregate principal amount as such Lender’s Term B-2 Loans under the Credit
Agreement (or such lesser amount as the Arranger together with the
Administrative Agent may allocate; any such principal amount of Term B-2 Loans
not allocated for exchange to Term B-3 Loans, the “Non-Allocated Term Loans”),
and such Lender shall thereafter be a Lender under the Amended Credit Agreement;



--------------------------------------------------------------------------------

WHEREAS, upon the Amendment No. 2 Effective Date, (x) each Lender that shall not
have executed a Consent hereto shall have its Term B-2 Loans outstanding
immediately prior to the Amendment No. 2 Effective Date repaid in full, and the
Borrower shall pay to each such Lender all accrued and unpaid interest on, and
premiums and fees related to, such Lender’s Term B-2 Loans to, but not
including, the Amendment No. 2 Effective Date and (y) each Cashless Option
Lender with Non-Allocated Term Loans shall have its Non-Allocated Term Loans
outstanding immediately prior to the Amendment No. 2 Effective Date repaid in
full, and the Borrower shall pay to each such Lender all accrued and unpaid
interest on, and premiums and fees related to, such Lender’s Non-Allocated Term
Loans to, but not including, the Amendment No. 2 Effective Date;

WHEREAS, the Additional Term B-3 Lender has agreed to make Term B-3 Loans on the
Amendment No. 2 Effective Date in an amount equal to $398,000,000 minus the
aggregate principal amount of the Converted Term B Loans (as defined below) of
all Cashless Option Lenders; and

WHEREAS, the Administrative Agent, the Additional Term B-3 Lender and the
Lenders signatory hereto (each such Lender, a “Consenting Lender”) are willing
to so agree pursuant to Section 13.12 of the Credit Agreement, subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as of the Amendment No. 2 Effective Date, the
Credit Agreement is hereby amended as follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Additional Term B-3 Commitment” shall mean the Additional Term B-3 Lender’s
commitment to make a Term B-3 Loan on the Amendment No. 2 Effective Date, in an
amount equal to $398,000,000 minus the aggregate principal amount of the
Converted Term B Loans of all Cashless Option Lenders.

“Additional Term B-3 Lender” shall mean Bank of America, N.A., in its capacity
as Lender with respect to the Additional Term B-3 Commitment.

“Amendment No. 2” shall mean Amendment No. 2 to this Agreement, dated as of
April 4, 2014, by and among the Borrower, Holdings, the MLP, the Administrative
Agent, the Lenders party thereto and the Additional Term B-3 Lender.

“Amendment No. 2 Arranger” shall mean Bank of America, N.A., in its capacity as
sole bookrunner and sole lead arranger under Amendment No. 2.

“Amendment No. 2 Effective Date” means April 4, 2014, the date on which the
conditions precedent set forth in Section 4 of Amendment No. 2 are satisfied.

“Cashless Option Lender” shall mean each Lender that executed and delivered a
Consent to Amendment No. 2 under the “Cashless Settlement Option” thereto.

“Converted Term B Loan” shall mean each Term B-2 Loan held by a Cashless Option
Lender on the Amendment No. 2 Effective Date immediately prior to the
effectiveness of Amendment No. 2 (or, if less, the amount notified to such
Lender by the Administrative Agent prior to the Amendment No. 2 Effective Date).

 

-2-



--------------------------------------------------------------------------------

“Scheduled Initial TL B-3 Repayment” shall have the meaning provided in
Section 5.02(a)(i)(y).

“Term B-3-A Loans” shall mean the Term Loans made on the Amendment No. 2
Effective Date pursuant to Section 2.01(a)(ii)(x).

“Term B-3-B Loans” shall mean the Term Loans made on the Amendment No. 2
Effective Date pursuant to Section 2.01(a)(ii)(y).

“Term B-3 Loans” shall mean the Term B-3-A Loans and the Term B-3-B Loans.

(b) The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Term B-3 Loans maintained as (a) Base Rate Term Loans, 3.00% and (b) LIBO Rate
Term Loans, 4.00%.

The Applicable Margins for any Tranche of Incremental Term Loans shall be (i) in
the case of Incremental Term Loans added to an existing Tranche, the same as the
Applicable Margins for such existing Tranche, and (ii) otherwise, as specified
in the applicable Incremental Term Loan Commitment Agreement; provided that
(w) on and after the date of the most recent incurrence of any Tranche of
Incremental Term Loans which gives rise to a determination of a new Applicable
Increased Term Loan Spread, the Applicable Margins for any Tranche of Initial
Term Loans shall be the higher of (a) the Applicable Increased Term Loan Spread
for such Tranche of Initial Term Loans and (b) the Applicable Margin for such
Type and Tranche of Initial Term Loans as otherwise determined above in the
absence of this clause (w); (x) the Applicable Margin in respect of Refinancing
Term Loans of any Tranche shall be the applicable percentages per annum provided
pursuant to the relevant Refinancing Term Loan Amendment; (y) the Applicable
Margin in respect of Extended Term Loans of any Extension Series shall be the
applicable percentages per annum provided pursuant to the relevant Extension
Amendment; and (z) the Applicable Margin of certain Term Loans shall be
increased as, and to the extent, necessary to comply with the provisions of
Section 2.15.

(c) The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended by adding “, Additional Term B-3 Commitment” after “Refinancing
Term Loan Commitment.”

(d) The definition of “LIBO Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

“LIBO Rate” shall mean:

(a) for any Interest Period with respect to a LIBO Rate Term Loan, the rate per
annum equal to (i) the ICE Benchmark Administration LIBOR Rate or the successor
thereto if the ICE Benchmark Administration is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m.,

 

-3-



--------------------------------------------------------------------------------

London time, two London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (ii) if such rate is
not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the LIBO
Rate Term Loan being made, continued or converted by Bank of America, N.A. and
with a term equivalent to such Interest Period would be offered by Bank of
America, N.A.’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Term Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Term Loan being
made or maintained and with a term equal to one month would be offered by Bank
of America, N.A.’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

Notwithstanding any of the foregoing, the LIBO Rate shall not at any time be
less than 1.00% per annum.

(e) The definition of “Quarterly Payment Date” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following proviso to the end of such
definition:

“; provided, further, that the Amendment No. 2 Effective Date shall constitute a
Quarterly Payment Date with respect to accrued and unpaid interest up to but
excluding the Amendment No. 2 Effective Date for the Term Loans (including the
Converted Term B Loans).”

(f) The definition of “Scheduled Initial TL B-2 Repayment” in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety.

(g) (i) All references to “Term B-2 Loans” and “Term B-2 Loan Commitment” in the
Credit Agreement and the Credit Documents are hereby deemed to be references to
“Term B-3 Loans” and the “Additional Term B-3 Commitment”, respectively and
(ii) all references to the “Term B-2-A Loans” and the “Term B-2-B Loans” in the
Credit Agreement and the Credit Documents are hereby deemed to be references to
the “Term B-3-A Loans” and the “Term B-3-B Loans”, respectively, in each case
other than such references contained in Amendment No. 2, the preliminary
statements to the Credit Agreement, the definitions of “Term B-2 Loans”, “Term
B-2 Loan Commitments”, “Term B-2-A Loans” and “Term B-2-B Loans” and
Section 2.01(a)(i) and 8.08(a).

(h) Section 2.01(a) of the Credit Agreement is hereby amended by adding “(i)” at
the beginning of the first paragraph thereof and adding the following as the
second paragraph thereof:

“(ii) Subject to and upon the terms and conditions set forth herein, each
Cashless Option Lender and the Additional Term B-3 Lender agrees to make Term
Loans to the Borrower on the Amendment No. 2 Effective Date comprised of
(x) Term B-3-A Loans (which shall replace the Term B-2-A Loans existing prior to
such date) and (y) Term B-3-B Loans (which shall

 

-4-



--------------------------------------------------------------------------------

replace the Term B-2-B Loans existing prior to such date), in an aggregate
amount equal to (A) its “Cashless Settlement Option” allocation in accordance
with Amendment No. 2 in the case of each Cashless Option Lender and (B) in
amount equal to $398,000,000 minus the aggregate Cashless Settlement Option
allocations in accordance with Amendment No. 1 (such amount being
$46,882,698.06) in the case of the Additional Term B-3 Lender. The initial
Interest Periods for all Eurocurrency Rate Term B-3 Loans made on the Amendment
No. 2 Effective Date shall be the same Interest Periods applicable to the
Eurocurrency Rate Term B-2 Loans immediately prior to the Amendment No. 2
Effective Date. Notwithstanding the foregoing, any Cashless Option Lender as
defined in accordance with Amendment No. 2 shall not actually make a loan on the
Amendment No. 2 Effective Date but shall be deemed to have exchanged all (or
such lesser amount as the Amendment No. 2 Arranger together with the
Administrative Agent may allocate) of its Term B-2 Loans for Term B-3 Loans, in
accordance with Amendment No. 2.”

(i) Section 5.01(b) of the Credit Agreement is hereby amended by replacing the
words “the first anniversary of the Closing Date” with the following: “the first
anniversary of the Amendment No. 2 Effective Date”.

(j) Section 4.02 of the Credit Agreement is hereby amended by adding a new
clause (d) to such Section:

“(d) The Additional Term B-3 Commitment of the Additional Term B-3 Lender shall
terminate in its entirety on the Amendment No. 2 Effective Date (after giving
effect to the incurrence of the Term B-3 Loans on such date).”

(k) Section 5.02(a)(i)(y) of the Credit Agreement is hereby amended and restated
as follows:

“on the last Business Day of each March, June, September and December,
commencing with the last Business Day of June 2014 and ending with the last
Business Day of the fiscal quarter preceding the Initial Maturity Date of the
Term B-3 Loans, the Borrower shall be required to repay that principal amount of
the Term B-3 Loans equal to 0.25% of the aggregate principal amount of all Term
B-3 Loans outstanding on the Amendment No. 2 Effective Date; provided that the
final principal repayment installment of the Term B-3 Loans shall be repaid on
the Initial Maturity Date (which installments shall be reduced as provided in
this Agreement, including in Section 2.19, 2.20, 5.01 or 5.02(g), or as a result
of the application of prepayments in connection with any Extension as provided
in Section 2.14, a “Scheduled Initial TL B-3 Repayment” and together with a
Scheduled Initial TL B-1 Repayment a “Scheduled Initial TL Repayment”)”

(l) Section 5.01(a) of the Credit Agreement shall be amended by adding the
following sentence to the end of the paragraph:

“The Borrower shall repay to the Administrative Agent for the ratable account of
the Lenders with Term B-2 Loans that are not Converted Term B Loans, the
aggregate principal amount of all Term B-2 Loans that are not Converted Term B
Loans on the Amendment No. 2 Effective Date, with a like amount of the gross
proceeds of Term B-3 Loans made by the Additional Term B-3 Lender pursuant to
Section 2.01(a)(ii), concurrently with receipt thereof.”

(m) Section 8.08 of the Credit Agreement is hereby amended by adding the
following clause (d) to such Section:

“All proceeds of the Term B-3 Loans incurred on the Amendment No. 2 Effective
Date will be used to refinance the Term B-2 Loans and pay related fees and
expenses.”

 

-5-



--------------------------------------------------------------------------------

(n) Section 9.01(a) of the Credit Agreement is hereby amended by (i) changing
each reference to the “Borrower” in such section to the “MLP” and (ii) replacing
the words “certified by the chief financial officer of” with the words
“certified by the chief financial officer of the general partner of the”.

(o) Section 9.01(b) of the Credit Agreement is hereby amended by changing each
reference to the “Borrower” in such section to the “MLP.”

(p) Section 9.01(d) of the Credit Agreement is hereby amended by changing each
reference to the “Borrower” in such section to the “MLP.”

(q) Section 9.01 of the Credit Agreement is hereby amended by adding a new
subsection (k) to the end of such section:

“(k) Reconciliation Report. Simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 9.01(a) or (b) above,
(i) the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements and (ii) if different, the Borrower shall
provide a reconciliation report describing any material differences between such
financial statements and the corresponding financial information applicable to
the Borrower and its Subsidiaries on a consolidated basis (a “Reconciliation
Report”); provided that for the avoidance of doubt, it is acknowledged that no
Reconciliation Report shall be required to be audited.”

SECTION 2. Lenders. Each Cashless Option Lender and the Additional Term B-3
Lender hereby agrees, on the Amendment No. 2 Effective Date and on the terms and
conditions set forth herein and in the Amended Credit Agreement, to (x) exchange
all (or such lesser amount as the Arranger together with the Administrative
Agent may allocate) of its Term B-2 Loans for Term B-3 Loans or (y) make Term
B-3 Loans, as applicable, in accordance with Section 2.01(a)(ii) of the Amended
Credit Agreement. Such parties shall, effective on the Amendment No. 2 Effective
Date, automatically become parties to the Amended Credit Agreement as Lenders.
Each Lender under the Credit Agreement that executes and delivers a Consent
agrees that to the extent its Term B-2 Loans under the Credit Agreement are
being repaid on the Amendment No. 2 Effective Date it waives any amounts it may
be entitled to under Section 2.11 of the Credit Agreement in connection with
such repayment.

SECTION 3. Waiver. Subject to the satisfaction of the conditions set forth in
Section 4 hereof, the Required Lenders hereby waive any failure by the Borrower
to comply with the requirements of Sections 9.01(a) and (b) of the Credit
Agreement with respect to the delivery of financial statements for the fiscal
quarter ended September 30, 2013.

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment No. 2 Effective
Date”, which date is April 4, 2014) when each of the following conditions shall
have been satisfied:

(a) The Administrative Agent shall have received this Amendment, duly executed
and delivered by (A) the Borrower, (B) Holdings, (C) the MLP, (D) the Cashless
Option Lenders, (E) the Additional Term B-3 Lender, (F) Consenting Lenders
constituting the Required Lenders and (G) the Administrative Agent.

 

-6-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a Notice of Borrowing in
accordance with the requirements of the Credit Agreement.

(c) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion from Latham & Watkins LLP, special counsel to the Credit
Parties, dated as of the Amendment No. 2 Effective Date and addressed to the
Administrative Agent and each of the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received such (x) certificates of good
standing (to the extent such concept exists) from the applicable secretary of
state of the state of organization of each Credit Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Credit Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and (y) a certificate, dated as of the Amendment
No. 2 Effective Date, signed by a Responsible Officer of the Borrower,
confirming satisfaction of the conditions set forth in Sections 4(f) and (g).

(e) Payment of all reasonable fees and expenses due to the Administrative Agent
and the Arranger (as agreed to in writing between the Administrative Agent
and/or the Arranger and the Borrower). Substantially simultaneous with
effectiveness, the Lenders (including all Cashless Option Lenders but excluding
the Additional Term B-3 Lender in its capacity as such) under the existing
Credit Agreement shall have been paid (x) all accrued principal (other than the
principal amount of Converted Term B Loans) and interest on their Term B-2 Loans
to, but not including, the Amendment No. 2 Effective Date and (y) the prepayment
premium pursuant to Section 5.01(b) of the Credit Agreement.

(f) The representations and warranties of the Borrower and each other Credit
Party contained in Section 8 of the Credit Agreement or any other Credit
Document shall be true and correct in all material respects (and in all respects
if any such representation or warranty is already qualified by materiality) on
and as of the Amendment No. 2 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.

(g) No Default or Event of Default shall exist, or would result from the
effectiveness of this Amendment or from the application of the proceeds thereof.

(h) The Administrative Agent (or its counsel) shall have received a Note
executed by Borrower for each Lender that requests such a Note reasonably in
advance of the Amendment No. 2 Effective Date.

(i) With respect to any parcel of improved Mortgaged Property, a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each applicable
Credit Party) together with a copy of, or a certificate as to coverage under,
and a declaration page relating to, the insurance policies required by
Section 9.03 of the Credit Agreement (including, without limitation, flood
insurance policies) and the applicable provisions of the Security Documents,
each of which (i) shall be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(ii) shall name the Collateral Agent, on behalf of the Guaranteed Creditors, as
additional insured, (iii) in the case of flood insurance, shall (a) identify the
addresses of each property located in a special flood hazard area, (b) indicate
the applicable flood zone designation, the flood insurance coverage for
buildings and contents and

 

-7-



--------------------------------------------------------------------------------

the deductible relating thereto and (c) provide that the insurer will give the
Collateral Agent 45 days’ written notice of cancellation or non-renewal if
permitted by applicable law and (iv) shall be otherwise in form and substance
satisfactory to the Administrative Agent; provided that the Administrative Agent
acknowledges that the requirements of this clause (i) were satisfied on
March 19, 2014.

SECTION 5. Post-Closing Actions. Within 30 days after the Amendment No. 2
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrower will take, or shall cause the applicable Credit
Party to take any actions deemed reasonably advisable by the Administrative
Agent or Collateral Agent due to this Amendment to preserve or continue the
perfection and priority of liens and security interests granted under the
Mortgage to the Collateral Agent for the benefit of the Guaranteed Creditors as
amended by this Amendment (including without limitation, the Additional Term B-3
Lender and each Cashless Option Lender) securing the Obligations as amended by
this Amendment (including, without limitation, the Term B-3 Loans).

SECTION 6. Representations and Warranties. On and as of the Amendment No. 2
Effective Date, after giving effect to this Amendment, each Credit Party
represents and warrants as follows:

(a) Each Credit Party (i) is a duly organized and validly existing corporation,
partnership, or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate
or limited liability company power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

(b) Each Credit Party thereof has the corporate, partnership or limited
liability company power and authority, as the case may be, to execute, deliver
and perform the terms and provisions of this Amendment and has taken all
necessary corporate, partnership or limited liability company action, as the
case may be, to authorize the execution, delivery and performance by it of this
Amendment. Each Credit Party thereof has duly executed and delivered this
Amendment, and this Amendment constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

(c) Neither the execution, delivery or performance by any Credit Party of this
Amendment, nor compliance by it with the terms and provisions thereof, (i) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any Credit Party pursuant to the terms of, any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party is a party or by
which it or any of its property or assets is bound or to which it may be subject
(except, in the case of preceding clauses (i) and (ii), other than in the case
of any contravention, breach, default

 

-8-



--------------------------------------------------------------------------------

and/or conflict, that would not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect) or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party or any of its
respective Subsidiaries.

(d) The execution, delivery, performance or effectiveness of this Amendment will
not (i) impair the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document, and such Liens continue unimpaired with the
same priority to secure repayment of all of the applicable Obligations, whether
heretofore or hereafter incurred, or (ii) require that any new filings be made
or other action taken to perfect or to maintain the perfection of such Liens.

SECTION 7. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Credit Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect. As of
the Amendment No. 2 Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in the other Credit Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder,” “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. This Amendment shall constitute a Credit
Document.

(b) The Additional Term B-3 Lender shall be a “Lender” for purposes of the
Credit Documents.

(c) On and after the Amendment No. 2 Effective Date, the Additional Term B-3
Commitments shall constitute “Term Loan Commitments” and the Term B-3 Loans
shall constitute “Term Loans” for purposes of the Credit Documents.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

SECTION 9. Acknowledgement and Affirmation. Each Credit Party party hereto
hereby expressly acknowledges, (i) all of its obligations under the Holdings
Guaranty, the Subsidiaries Guaranty, the Security Agreement and the other
Security Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) its grant of security interests
pursuant to the Security Agreement and the other Security Documents are
reaffirmed and remain in full force and effect after giving effect to this
Amendment, (iii) the Obligations include, among other things and without
limitation, the due and punctual payment of the principal of, interest on, and
premium (if any) on, the Term B-3 Loans and (iv) except as expressly set forth
herein, the execution of this Amendment shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or Lenders, constitute a
waiver of any provision of any of the Credit Documents or serve to effect a
novation of the Obligations.

 

-9-



--------------------------------------------------------------------------------

SECTION 10. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN THE
CREDIT AGREEMENT OR THE SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 11. Headings Descriptive. The headings of the several Sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.

[SIGNATURE PAGES FOLLOW]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

OCI BEAUMONT LLC By:  

/s/ Frank Bakker

  Name:   Frank Bakker   Title:   President OCI USA INC. By:  

/s/ Kevin Struve

  Name:  

Kevin Struve

  Title:   President and Secretary OCI PARTNERS LP By:  

/s/ Frank Bakker

  Name:   Frank Bakker   Title:   President and Chief Executive Officer

 

[Amendment No. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Kimberly D. Williams

  Name:   Kimberly D. Williams   Title:   Vice President

 

[Amendment No. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Additional Term B-3 Lender By:  

[/s/ Authorized Signatory]

  Name:   [Authorized Signatory]   Title:  

 

[Amendment No. 2]